DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments dated 4/15/21 have been entered
Claims 24 has been amended. Claims 1-23 have been cancelled. Claims 24-30 are currently active and pending.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In the instant case, it is unclear how the claimed structure of ‘a structural portion [that] continuously defines the outer peripheries of each opening portion’ and ‘the two or more opening portions are formed on a base portion’ are intended to interact. There does not appear to be any 
For example, Fig. 2 of Applicant’s as-filed specification appears to show a ‘structural portion’ (item 333) between two opening portions (items 331), but Figs. 8, 10, and 11, which appear to be exemplary cross sections of the intermediate shaped plate shown in Fig. 2 makes no reference to a ‘structural portion’. Rather, Figs. 8, 10, and 11 have a ‘base portion’ (item 313). It is therefore unclear if ‘base portion’ refers to a specific section of the ‘structural portion’ or if it the ‘base portion’ is intended to be a wholly separate feature.
For purposes of examination, the ‘base portion’ of claim 26 will be considered to be the lowest point of the connecting material between two opening portions. Further, the ‘structural portion’ will be considered the entirety of the connecting material in-between any two opening portions. Examples of clarifying amendments would be: 
“The opening member according to Claim 24, wherein the structural portion further comprises a base portion such that the two or more opening portions are formed on the base portion.”
OR
“The opening member according to Claim 24, wherein the structural portion further comprises a base portion forming a projection from the first main surface such that the two or more opening portions are formed on the base portion.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-27 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fredholm et al. (US 2011/0067450).
Regarding claims 24, 26, and 29, Fredholm teaches a shaped glass member which forms multiple shaped articles items 144 (analogous to Applicant’s “opening members,” see, for example, fig 3, items 531) from a single sheet of glass (“plate”)(Fredholm para [0004, 0025]). The sheet (plate) has a first main surface and a second main surface which contacts a shaping surface of a shaping die (Fredholm annotated fig 5, below). The shaped glass has webs 146 which span between individual shaped articles (Fredholm, fig 8). As in the above 112(b) rejection, the ‘base portion’ of claim 26 will be considered to be the lowest point of the connecting material between two opening portions. Further, the ‘structural portion’ will be considered the entirety of the connecting material in-between any two opening portions (Fredholm fig 8, items 146). The figures further display exemplary embodiments with 9 ‘opening’ portions (Fredholm figs 1, 4-9). Finally, Fredholm teaches that a top view projected shape formed by an end surface of the opening portion of the first main side is different from that of the second (Fredholm, annotated fig. 8, below).


    PNG
    media_image1.png
    195
    442
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    210
    500
    media_image2.png
    Greyscale

Regarding claim 25, additionally, the structure of fig. 8 (annotated, above) appears to meet the claimed limitation requiring that “a top-view end surface shape formed by an end surface of the opening portion on the first man surface side has a relation of being included in a top view end surface shape formed by an end surface of the opening portion on the second main 
Regarding claim 27, Fredholm teaches that the glass sheet which makes up the plate and structural portions has a thickness of 2 mm or less (Fredholm para [0035]).
Regarding claim 30, Fredholm teaches that that the sheet of glass should have a compressive stress layer (Fredholm para [0034]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Fredholm (US 2011/0067450).
Regarding claim 28, Fredholm teaches that the sheet of glass may be 2 mm thick or less (Fredholm para [0035]). Fredholm also teaches that the spacing G between molds may be the same or different across the molding apparatus (Fredholm para [0019]; fig 1, 6). The figures further display exemplary embodiments with 9 ‘opening’ portions (Fredholm fig 1). Given that the spacing is illustrated to be just enough for the glass to form a ‘U’ between molds (Fredholm fig 6-8), one of ordinary skill can surmise the minimum spacing G would be 2*(thickness of the sheet) + (enough space to prevent the glass welding together). Using Fredholm’s 2 mm maximum thickness glass as an example, this would be (2*2) + space, giving a maximum final spacing of 4 mm + space between each opening portion, as in the example of Fredholm Figures 1 and 4-9, which would reasonably be expected to overlap with the claimed 10 mm or less. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the spacing taught by Fredholm overlaps with the instantly claimed spacing and .

Response to Arguments
Applicant's arguments filed 4/15/21 have been fully considered but they are not persuasive.
Applicant argues that “it should be evident” how fig 7a of the instant application and fig 7 of Fredholm differ. The Examiner respectfully disagrees, and notes that the rejection is based on the claims, not the figures as filed. Further, the instant fig 7a and fig 7 of Fredholm appear to be substantially similar. Finally, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant further argues that Fredholdm should not be considered to read on the instant claims because the glass plate of Fredholdm is later separated into individual articles.
The Examiner respectfully disagrees and notes that the closest prior art of record is an intermediate product, prior to separation of the final articles, which is the same as Applicant’s invention, see for example, Applicant’s fig 3(a, b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.B.F/            Examiner, Art Unit 1781                                                                                                                                                                                            	7/26/21



/FRANK J VINEIS/            Supervisory Patent Examiner, Art Unit 1781